Name: 1999/555/EC: Commission Decision of 22 July 1999 recognising in principle the completeness of the dossiers submitted for detailed examination in view of the possible inclusion of BAS 656H (dimethenamid-p AC 900001(picolinafen), ZA 1963 (picoxystrobin) in Annex I to Council Directive 91/414/EEC concerning the placing of plant-protection products on the market (notified under document number C(1999) 2276) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  means of agricultural production;  information and information processing;  executive power and public service;  technology and technical regulations
 Date Published: 1999-08-10

 Avis juridique important|31999D05551999/555/EC: Commission Decision of 22 July 1999 recognising in principle the completeness of the dossiers submitted for detailed examination in view of the possible inclusion of BAS 656H (dimethenamid-p AC 900001(picolinafen), ZA 1963 (picoxystrobin) in Annex I to Council Directive 91/414/EEC concerning the placing of plant-protection products on the market (notified under document number C(1999) 2276) (Text with EEA relevance) Official Journal L 210 , 10/08/1999 P. 0022 - 0023COMMISSION DECISIONof 22 July 1999recognising in principle the completeness of the dossiers submitted for detailed examination in view of the possible inclusion of BAS 656H (dimethenamid-p AC 900001(picolinafen), ZA 1963 (picoxystrobin) in Annex I to Council Directive 91/414/EEC concerning the placing of plant-protection products on the market(notified under document number C(1999) 2276)(Text with EEA relevance)(1999/555/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant-protection products on the market(1), as last amended by Commission Decision 1999/1/EC(2), and in particular Article 6(3) thereof,(1) Whereas Directive 91/414/EEC (hereinafter "the Directive") has provided for the development of a Community list of active substances authorised for incorporation in plant-protection products;(2) Whereas applicants have submitted dossiers for three active substances to Member States' authorities in view of obtaining the inclusion of the active substances in Annex I to the Directive;(3) Whereas a dossier for the active substance BAS 656H (dimethenamid-p) was submitted by BASF AG to the German authorities on 16 April 1999;(4) Whereas a dossier for the active substance AC 900001 (picolinafen) was submitted by Cyanamid Agro NV/SA to the German authorities on 10 May 1999;(5) Whereas a dossier for the active substance ZA 1963 (picoxystrobin) was submitted by Zeneca Agrochemicals to the Irish authorities on 26 May 1999;(6) Whereas the said authorities indicated to the Commission the results of a first examination of the completeness of the dossier with regard to the data and information requirements provided for in Annex II and, for at least one plant-protection product containing the active substance concerned, in Annex III to the Directive; whereas subsequently, in accordance with the provisions of Article 6(2) of the Directive, the dossiers were submitted by the applicant to the Commission and other Member States;(7) Whereas the dossiers BAS 656H (dimethenamid-p), AC 900001 (picolinafen), and ZA 1963 (picoxystrobin) were referred to the Standing Committee on Plant Health on 10 June 1999;(8) Whereas Article 6(3) of the Directive requires it being confirmed at the level of the Community that each dossier is to be considered as satisfying in principle the data and information requirements provided for in Annex II and, for at least one plant-protection product containing the active substance concerned, in Annex III to the Directive;(9) Whereas such confirmation is necessary in order to pursue the detailed examination of the dossier as well as in order to open to Member States the possibility of granting provisional authorisation for plant-protection products containing this active substance in due respect of the conditions laid down in Article 8(1) of the Directive, and in particular the condition to make a detailed assessment of the active substances and the plant-protection products with regard to the requirements of the Directive;(10) Whereas such Decision does not prejudice that further data or information may be requested from the applicant where it would appear during the detailed examination that such information or data are required for a Decision to be taken;(11) Whereas it is understood between the Member States and the Commission that Germany will pursue the detailed examination for the dossiers for BAS 656H (dimethenamid-p) and AC 900001 (picolinafen), that Ireland will pursue the detailed examination for the dossier for ZA 1963 (picoxystrobin);(12) Whereas Germany and Ireland will report the conclusions of their examinations accompanied by any recommendations on the inclusion or non-inclusion and any conditions related thereto to the Commission as soon as possible and at the latest within a period of one year; whereas on receipt of this evaluation report the detailed examination will be continued with the expertise from all Member States within the framework of the Standing Committee on Plant Health;(13) Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health,HAS ADOPTED THIS DECISION:Article 1The following dossiers satisfy in principle the data and information requirements provided for in Annex II and, for at least one plant-protection product containing the active substance concerned, in Annex III to the Directive, taking into account the uses proposed:1. the dossier submitted by BASF AG to the Commission and the Member States with a view to the inclusion of BAS 656H (dimethenamid-p) as active substance in Annex I to Directive 91/414/EEC and which was referred to the Standing Committee on Plant Health on 10 June 1999;2. the dossier submitted by Cyanamid Agro NV/SA to the Commission and the Member States with a view to the inclusion of AC 900001 (picolinafen) as active substance in Annex I to Directive 91/414/EEC and which was referred to the Standing Committee on Plant Health on 10 June 1999;3. the dossier submitted by Zeneca Agrochemicals to the Commission and the Member States with a view to the inclusion of ZA1963 (picoxystrobin) as active substance in Annex I to Directive 91/414/EEC and which was referred to the Standing Committee on Plant Health on 10 June 1999.Article 2This Decision is addressed to the Member States.Done at Brussels, 22 July 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 230, 19.8.1991, p. 1.(2) OJ L 21, 28.1.1999, p. 21.